J-S28001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
CARLOS SEBASTIAN                         :
                                         :
                   Appellant             :   No. 528 MDA 2022

               Appeal from the PCRA Order Entered March 2, 2022
 In the Court of Common Pleas of Adams County Criminal Division at No(s): CP-
                             01-CR-0000264-2019


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                 FILED: DECEMBER 28, 2022

      Appellant, Carlos Sebastian, appeals from the order entered on March

2, 2022, dismissing his first petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court briefly summarized the facts and procedural history of

this case as follows:

      On June 6, 2019, [Appellant] was convicted on numerous
      criminal charges arising out of his prolonged course of sexual
      assaults against N.M.F. (hereinafter “Victim”), the minor
      daughter of [Appellant’s] girlfriend[.] The assaults occurred
      when Victim was between 11 and 13 years of age and consisted
      of vaginal intercourse and oral sex.

      During the period when the assaults occurred, [Appellant] was
      living with [his girlfriend] and [her] three children, including
      Victim, in [his girlfriend’s] residence [in] New Oxford, Adams
      County, Pennsylvania. The assaults occurred in various locations
      throughout the residence, including the bedroom Victim shared
      with [Appellant], [his girlfriend], and Victim’s little brother.

      Attorney Kristen Rice (hereinafter “Attorney Rice” [or “trial
      counsel”]) represented [Appellant] at trial. At the conclusion of
J-S28001-22


       trial on June 6, 2019, [a] jury found [Appellant] guilty of rape of
       a child, involuntary deviate sexual intercourse (“IDSI”) with a
       child, IDSI with a person less than 16 years of age, statutory
       sexual assault, unlawful contact with a minor, and corruption of
       a minor.[1]

       On August 29, 2019, Attorney David J. Foster (“Attorney
       Foster”) entered his appearance on behalf of [Appellant]. On
       October 17, 2019, the [trial c]ourt sentenced [Appellant] to an
       aggregate term of 18 to 36 years’ imprisonment in a state
       correctional institution. [Appellant] filed post-sentence motions,
       [that he] amended [] on October 30, 2019; [the trial c]ourt
       granted in part and denied in part [Appellant’s] post-sentence
       motions on November 21, 2019. [Appellant] filed an appeal
       from the judgment of sentence on December 4, 2019, and the
       Superior Court of Pennsylvania denied his appeal on October 14,
       2020. [Appellant] did not seek discretionary review in the
       Supreme Court of Pennsylvania.

       Through Attorney Foster, [Appellant] timely filed [his first] PCRA
       [p]etition on March 19, 2021; a PCRA hearing was held before
       [the PCRA c]ourt on September 16, 2021.               In his PCRA
       [p]etition, [Appellant] assert[ed] Attorney Rice provided him
       ineffective assistance of counsel by failing to take various actions
       to impeach Victim’s credibility at trial.

PCRA Court Opinion, 3/2/2022, at 1-2 (original footnotes incorporated into

single footnote). By order and accompanying opinion entered on March 2,

2022, the PCRA court denied relief. This timely appeal resulted. 2
____________________________________________


1 18 Pa.C.S.A. §§ 3121(c), 3123(b), 3123(a)(7), 3122.1(b), 6318(a)(1),
6301(a)(1)(ii), respectively.

2  Appellant, while still represented by counsel, filed a pro se notice of appeal
on March 16, 2022. On March 28, 2022, Attorney Foster filed a notice of
appeal on behalf of Appellant. A third notice of appeal was also mistakenly
filed in this Court on April 4, 2022. Citing Pa.R.Crim.P. 120(A)(4) and
Pa.R.A.P. 907(B), this Court entered orders on May 4, 2022 noting that
Attorney Foster was still counsel of record and that Appellant could not
represent himself pro se unless counsel withdrew. Following a hearing on
(Footnote Continued Next Page)


                                           -2-
J-S28001-22



      On appeal, Appellant presents the following issues for our review:

          A. Whether Appellant’s trial [counsel] was ineffective under
             the state and federal constitutions for failing to attack the
             [Victim’s] credibility by introducing the available and
             compelling evidence of her reputation in the general
             community for untruthfulness?

          B. Whether Appellant’s trial [counsel] was ineffective under
             the state and federal constitutions for failing to attack the
             [Victim’s] credibility by introducing and exploiting the
             several and compelling material inconsistencies in her trial
             testimony?

          C. Whether Appellant’s trial [counsel] was ineffective under
             the state and federal constitutions for failing to attack the
             [Victim’s] credibility by introducing the significant and
             compelling evidence of her animosity toward [Appellant],
             particularly emanating from Appellant’s discovery of an
             inappropriate sexual relationship with a young man?

          D. Whether the cumulative effect of Appellant’s trial
             [counsel’s]      constitutional     deficiencies   in     her
             representation,    taken     individually   and  collectively,
             deprived him of his state and federal right to the effective
             assistance of counsel as well as his state and federal right
             to a fair trial?

Appellant’s Brief at 4-5 (complete capitalization omitted).

      All of Appellant’s appellate PCRA issues implicate the effectiveness of

trial counsel. We employ the following standards:


(Footnote Continued) _______________________

May 31, 2022, the PCRA court determined that Appellant was entitled to
court-appointed counsel and appointed Attorney Foster to continue
representing Appellant. We ultimately dismissed the duplicative appeals.
On March 29, 2022, the PCRA court filed a statement pursuant to Pa.R.A.P.
1925(a), indicating that it was relying upon its earlier decision entered on
March 2, 2022 to support its denial of PCRA relief.



                                          -3-
J-S28001-22


      We must determine whether the findings of the PCRA court are
      supported by the record and whether the court's legal
      conclusions are free from error. The findings of the PCRA court
      and the evidence of record are viewed in a light most favorable
      to the prevailing party.

      The PCRA court's credibility determinations, when supported by
      the record, are binding; however, this [C]ourt applies a de novo
      standard of review to the PCRA court's legal conclusions. We
      must keep in mind that the petitioner has the burden of
      persuading this Court that the PCRA court erred and that such
      error requires relief. Finally, this Court may affirm a valid
      judgment or order for any reason appearing of record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted).

      Moreover,

      [c]ounsel is presumed to be effective, and the petitioner bears
      the burden of proving that counsel's assistance was ineffective
      by a preponderance of the evidence.

      To prevail on a claim of ineffective assistance of counsel, the
      petitioner must plead and prove the following three elements:
      (1) the underlying claim is of arguable merit; (2) counsel had no
      reasonable basis for his or her action or inaction; and (3)
      petitioner suffered prejudice as a result of counsel's action or
      inaction. To establish prejudice, the petitioner must show that
      there is a reasonable probability that the outcome of the
      proceedings would have been different but for counsel's action or
      inaction. Because a petitioner's failure to satisfy any of the
      above-mentioned elements is dispositive of the entire claim, a
      court need not analyze the elements in any particular order.
      Failure to satisfy one element is dipositive.

Commonwealth v. Hairston, 249 A.3d 1046, 1061–1062 (Pa. 2021)

(internal citations omitted).

      We have further explained:

      A claim has arguable merit where the factual averments, if
      accurate,  could  establish [grounds]   for   relief. See

                                    -4-
J-S28001-22


       Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005) (“if a
       petitioner raises allegations, which, even if accepted as true, do
       not establish the underlying claim ..., he or she will have failed
       to establish the arguable merit prong related to the claim”).
       Whether the facts rise to the level of arguable merit is a legal
       determination.

       The test for deciding whether counsel had a reasonable basis for
       his action or inaction is whether no competent counsel would
       have chosen that action or inaction, or, [whether the unchosen
       alternative] offered a significantly greater potential chance of
       success. Counsel's decisions will be considered reasonable if
       they effectuated his client's interests. We do not employ a
       hindsight analysis in comparing trial counsel's actions with other
       efforts he may have taken.[3]

       Prejudice is established if there is a reasonable probability that,
       but for counsel's errors, the result of the proceeding would have
       been different. A reasonable probability is a probability sufficient
       to undermine confidence in the outcome.


____________________________________________


3   More specifically, our Supreme Court has determined:

       Before a claim of ineffectiveness can be sustained, it must be
       determined that, in light of all the alternatives available to
       counsel, the strategy actually employed was so unreasonable
       that no competent lawyer would have chosen it.        We inquire
       whether counsel made an informed choice, which at the time the
       decision was made reasonably could have been considered to
       advance and protect defendant's interests. Thus, counsel's
       assistance is deemed constitutionally effective once we are able
       to conclude the particular course chosen by counsel had some
       reasonable basis designated to effectuate his client's interests.
       The test is not whether other alternatives were more
       reasonable, employing a hindsight evaluation of the record.

Commonwealth v. Dunbar, 470 A.2d 74, 77 (Pa. 1983) (internal citations
omitted) (emphasis added); see also Commonwealth v. Rollins, 738 A.2d
435, 441 (Pa. 1999) (“[W]e do not question whether there were other more
logical courses of action which counsel could have pursued; rather, we must
examine whether counsel's decisions had any reasonable basis.”).



                                           -5-
J-S28001-22



Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted).

     Before addressing the merits of the individual claims, the PCRA court

generally examined all of Appellant’s overarching PCRA issues and initially

determined:

     [Appellant’s] claims of ineffectiveness relate to [trial counsel’s]
     approach to attacking Victim’s credibility.             Specifically,
     [Appellant] argues [trial counsel] should have (a) introduced
     evidence of Victim’s reputation for untruthfulness; (b) introduced
     and exploited material inconsistencies in Victim’s trial testimony;
     and (c) introduced evidence to show Victim bore ill-will toward
     [Appellant]     because     [Appellant]     discovered      Victim’s
     inappropriate relationship with a young man[,] and along with
     [Mother], disciplined Victim as a result. [Appellant] claims these
     errors, considered individually and cumulatively, warrant a new
     trial.

     [Appellant’s] allegations of ineffectiveness arise from his
     dissatisfaction with [trial counsel’s] strategic decision to show
     Victim’s allegations were “objective[ly]” improbable in the
     circumstances of this case. At the PCRA hearing, [trial counsel]
     explained her opinion that “[] sexual assault was unlikely” due to
     the small size and high occupancy of [Mother’s] residence and
     the sheer number of incidents alleged. To [trial counsel], it was
     inconceivable that this much sexual contact had happened with
     so many people in the house and in the bed next to where
     [Mother and Victim’s little brother] slept.”      Recognizing the
     importance of “a light touch with [child] victims” in sexual
     assault cases, [trial counsel] opted “to present evidence of
     surrounding circumstances to impeach” Victim’s credibility
     instead of directly calling the victim a liar.” [The PCRA court]
     review[ed] the trial court record [and] indicate[d that trial
     counsel] ably implemented this strategy.           [Trial counsel]
     cross-examine[d] Victim regarding the size, occupancy and
     arrangement of [Mother’s] apartment. [Trial counsel] argue[d]
     in closing that the circumstances of the case, including the
     layout and occupancy of the apartment, cast doubt on the
     veracity of Victim’s allegations.


                                     -6-
J-S28001-22


       Having reviewed the gist of [trial counsel’s] trial strategy, [the
       PCRA court also] analyze[d Appellant’s] specific claims of
       ineffectiveness [and determined that these claims did not merit
       relief].

PCRA Court Opinion, 3/2/2022, at 3-4 (record citations and original brackets

omitted; parentheticals incorporated).

       In his first issue presented, Appellant contends that trial counsel was

ineffective for failing to illicit testimony from Victim’s mother, a trial witness

for the defense, that Victim had a reputation in the general community for

untruthfulness pursuant to Pa.R.E. 608(b).4       Appellant points out that on

direct examination and upon objection by the Commonwealth, the trial court

told the jury to disregard testimony from Victim’s mother when she

unilaterally stated, “She lies” when referring to the Victim. Appellant’s Brief

at 23. Appellant acknowledges that opinion testimony from Victim’s mother

was inadmissible under Pa.R.E. 608 but instead argues that trial counsel was

ineffective for failing to introduce character evidence for Victim’s general

reputation in the community for untruthfulness.        Id. at 25-27.    Appellant
____________________________________________


4   Pennsylvania Rule of Evidence 608 provides, in pertinent part:

    (a)   Reputation Evidence. A witness's credibility may be attacked or
          supported by testimony about the witness's reputation for having a
          character for truthfulness or untruthfulness. But evidence of truthful
          character is admissible only after the witness's character for
          truthfulness has been attacked. Opinion testimony about the
          witness's character for truthfulness or untruthfulness is not
          admissible.

Pa.R.E. 608(a).



                                           -7-
J-S28001-22



claims that there is arguable merit to his ineffective assistance of counsel

claim because evidence of Victim’s reputation for untruthfulness “would have

been admissible under Pa.R.E. 608(a) and would have been compelling

testimony from her own mother[.]” Id. at 27. Appellant further asserts that

“[t]here was no reasonable basis for trial counsel to have failed to introduce

this character evidence; there was no downside to presenting evidence of

[Victim’s] untruthfulness, which would have been all the more compelling

coming from the [V]ictim’s own mother, who was not only in the best

position to know her daughter’s reputation [] for dishonesty, but would also

be someone who would have a natural bias in her favor.”             Id. at 28.

Appellant argues that “[t]he prejudice here was particularly acute because

the prosecution rested on the credibility of a single witness, [Victim], which

was presented without any other corroborating evidence of any kind from

any source.” Id. at 33. Finally, on this issue, Appellant assails the PCRA

court’s determination that trial counsel could not have been expected to

present reputation evidence because such evidence lacked foundation or was

unknown to counsel. According to Appellant, Victim’s mother “informed trial

counsel prior to trial that she felt her daughter was ‘a liar’ and trial counsel

herself admitted that she had received information of [Victim’s] negative

reputation for honesty from [M]other.” Id. at 30 (emphasis in original).

      On this claim, the PCRA court opined:

      [Appellant’s] first argument lacks arguable merit. [Appellant]
      cite[d] no binding authority to support his argument that
      defense counsel had a duty to investigate the character of a

                                     -8-
J-S28001-22


     complainant in a child sexual abuse case, particularly when, as
     here, the defense elected to present objective evidence that cast
     doubt upon the plausibility of the assault allegations.
     [Appellant] also fail[ed] to account for the strong possibility that
     the jury would have reacted negatively to an overt declaration
     by [Mother] that [Mother] chose to believe the account of her
     boyfriend over that of her own biological daughter.

     [Appellant’s] first issue also lacks support in the record. [Trial
     counsel] testified at the PCRA hearing that [Mother] never
     informed her of Victim’s [poor reputation for] truthfulness even
     though [trial counsel] and [Mother] spoke for “a couple of hours”
     before trial.     Rather, [Mother] only stated that she and
     [Appellant] regarded Victim as a liar, it was only at the PCRA
     hearing that [Mother] testified to Victim’s poor reputation in the
     community for truthfulness. Moreover, [trial counsel] was aware
     that Victim’s grandmother, with whom Victim lived [at the time
     of trial,] believed Victim’s allegations. Thus, [trial counsel] did
     not present reputation evidence because she “didn’t have any
     information based on her discussions with [Mother] that did lay
     an appropriate foundation” to introduce such evidence.
     Therefore, the [PCRA c]ourt [found] that [Appellant’s] first
     argument [did] not present an issue of arguable merit because
     [trial counsel] could not have been expected to present evidence
     when she was justifiably unaware of the foundation for the
     same.

PCRA Court Opinion, 3/2/2022, at 5-6 (citations, original brackets, and

parentheticals omitted).

     We agree with the PCRA court that this claim merits no relief.         Trial

counsel testified at the PCRA hearing that she “didn’t have any information

based upon [her] discussions with [Mother]” that Victim had a reputation for

untruthfulness. N.T., 10/19/2021, at 43. Trial counsel testified that she did

not know “that anybody else other than [Mother] and [Appellant] thought

[Victim] was a liar.”   Id. at 41.   Trial counsel was unsure that reputation

evidence from Mother would have been beneficial to Appellant’s trial.        Id.


                                     -9-
J-S28001-22



(“I don’t know if I would want that reputation evidence from her mother.”).

Trial counsel also testified that she knew that Victim went to live with her

grandmother after Victim reported the abuse and that Victim’s grandmother

believed Victim was truthful.       Id. at 41-43.      Moreover, trial counsel

determined that it was “better to present evidence of the surrounding

circumstances [to] impeach the child’s credibility rather than [] directly

calling the victim a liar” because trial counsel believed “that attacking []

credibility should not be done directly and harshly with a child.” Id. at 40.

Instead, trial counsel opined that it was better to “actually use an objective

determination for why [] sexual assault was unlikely” because, to trial

counsel, it was “inconceivable […] sexual contact happened with so many

people in the house and in the bed next to where her mother slept [with

Victim’s younger] brother.” Id.

      Examining the certified record and applicable law, we conclude that

trial counsel employed a reasonable trial strategy, which avoided the

introduction   of   Mother’s   testimony   about   Victim’s   reputation   in   the

community for untruthfulness. This strategy was not so unreasonable that

no competent lawyer would have chosen it.      Trial counsel made an informed

choice which, at the time the decision was made, reasonably considered and

attempted to advance and protect Appellant’s interests. Thus, we deem

counsel's assistance constitutionally effective after concluding the particular

course chosen by counsel had some reasonable basis designated to

effectuate Appellant’s interests. As set forth above, we are simply not

                                     - 10 -
J-S28001-22



permitted to employ hindsight in evaluating whether other alternatives were

more reasonable.

      Finally, we conclude that presenting evidence that Victim had a

reputation for untruthfulness would not have offered Appellant a significantly

greater chance of success and Appellant has not demonstrated prejudice.

The jury observed Mother testifying for the defense and the Commonwealth

referenced that fact in closing when it argued that “Mother no longer resides

with her daughter[, Victim,] but has continued to talk to and engage in a

relationship with the man [who] alleged[ly] abused her” and “[c]learly,

[Victim’s] mother doesn’t believe her.”           N.T., 6/6/2019, at 144-146.      As

such, the jury was aware that Mother believed Victim was untruthful.

Having found that trial counsel had a reasonable basis for not eliciting

reputation evidence about Victim under Pa.R.E. 608, Appellant’s first issue

merits no relief.

      In his second issue presented, Appellant argues that trial counsel was

ineffective    for   failing   to   attack   Victim’s   credibility   by   introducing

inconsistencies in her trial testimony. Appellant’s Brief at 34-35. Appellant

claims that Victim testified regarding the last instance during which she

engaged in oral sex with Appellant and claimed that the abuse stopped

because her “mom kind of figured it out.”               Id. at 34 (record citation

omitted).     Appellant asserts that trial counsel was ineffective for failing to

elicit contradictory testimony from Mother in order to question Victim’s

credibility. Id. at 35-36. In a somewhat related sub-issue, Appellant also

                                         - 11 -
J-S28001-22



maintains that trial counsel was ineffective for failing to challenge Victim’s

credibility by highlighting “inconsistent exaggerations” between her trial

testimony and “what she had previously claimed when interviewed by [the

Children’s Advocacy Center (“CAC”)].”         Id. at 36-37.    More specifically,

Appellant contends that Victim testified at trial that Appellant performed oral

sex on her “more than ten” times on her bed and “more than ten times” on

Mother’s bed over the course of approximately two years, but told

authorities in an initial interview that she could not say how many times

Appellant performed oral sex upon her except that it was “more than once”

or “a couple of times.” Id. at 37-38. Appellant claims that “there could be

no strategic, tactical or other reason for [trial counsel] not to have politely

cross-examined     [Victim]   on   those   glaring,   substantial   and   material

inconsistencies between her statements and trial testimony” or “not to have

elicited from mother the testimony that she was never aware of any sexual

relations between her daughter and Appellant[.]”         Id. at 43 (emphasis in

original).   Appellant argues that he was prejudiced because “the jury may

well have disregarded the entirety of [Victim’s] allegations of sexual activity

and acquitted Appellant on every count.” Id. at 44.

      On these claims, the PCRA court determined:

      [Trial counsel] made a reasonable strategic judgment not to
      impeach Victim using Victim’s inconsistent statements regarding
      the number of times oral sex occurred. [Trial counsel] testified
      that, after reviewing the CAC interview in which Victim disclosed
      [Appellant’s] abuse, she “didn’t see the basis for impeaching
      Victim.” In addition, [trial counsel] made the sound judgment
      that “attacking [Victim’s] credibility should not be done directly

                                     - 12 -
J-S28001-22


       and harshly” because of Victim’s youth. [Trial counsel] had a
       reasonable basis to impeach Victim’s credibility by “presenting
       evidence surrounding the circumstances that” cast doubt upon
       Victim’s version of events.

                                      *        *   *

       The record reflects that, in the circumstances of the case, [trial
       counsel] made a reasonable strategic judgment not to conduct a
       more aggressive cross-examination of Victim. Thus, [Appellant]
       has not met his burden to show [trial counsel] lacked a
       reasonable basis for her cautious approach to impeaching Victim.

       In addition, [the PCRA c]ourt reject[ed Appellant’s] claim that
       [trial counsel] should have presented evidence from [Mother]
       contradicting Victim’s statement that [Mother] “figured… out”
       that abuse was occurring. The record shows [that trial counsel]
       elicited testimony from [Mother] establishing that [Mother]
       never witnessed or suspected abuse. Nevertheless, [Appellant]
       complains [that trial counsel] should have elicited testimony by
       [Mother] that specifically contradicted Victim’s statement that
       [Mother] “figured … out” that abuse was occurring. However,
       [Appellant] cannot carry his burden to show a reasonable
       probability of a different trial outcome had [trial counsel] taken
       the course of action [Appellant] now suggests. Accordingly,
       [Appellant’s] argument fails because [Appellant] cannot prove he
       was prejudiced by [trial counsel’s] direct examination of
       [Mother].

PCRA Court Opinion, 3/2/2022, at 6-7 (record citations, some legal citations,

and original brackets omitted).

       Upon review, including a review of the CAC interview with Victim,5 we

agree that Appellant is not entitled to relief on his second appellate issue. In


____________________________________________


5   Appellant filed a supplemental record with this Court which contained a
physical copy of the interview. We note, however, that there were multiple,
disjointed and sometimes incomplete recordings of the interview on the DVD
supplied. However, we were able to obtain the information necessary to
(Footnote Continued Next Page)


                                          - 13 -
J-S28001-22



the CAC interview, Victim described the manner and frequency with which

Appellant performed oral sex upon her.              She claimed Appellant took her

pants off and used his tongue on her vagina.                   Victim told the CAC

interviewer that it had happened “before” and “more than once.”               Victim

stated that the abuse occurred on a couch in the living room, in Mother’s

room, and in her brothers’ room.               At trial, Victim testified regarding a

specific incident of oral sex in her brother’s bedroom. See N.T., 6/6/2019,

at 47. She also testified that, over the course of approximately a year and a

half, Appellant performed oral sex upon her “more than ten” times on her

bed and “more than ten” times on her Mother’s bed. Id. at 50. At the PCRA

evidentiary hearing, trial counsel believed that she “didn’t have the basis” to

impeach Victim because the CAC and trial statements were not inconsistent.

N.T., 10/16/2021, at 44; see also id. at 57 (“The CAC interviews are what

[trial counsel] use[s] for impeachment” and trial counsel “didn’t see the

substance for impeachment.”).

      We agree.      In her CAC interview, Victim initially said that Appellant

performed oral sex upon her “before” and that it was “more than once.” At

that time, however, she did not offer a specific number of times that the

abuse occurred. At trial, Victim testified that oral sex occurred “more than

ten” times. This testimony did not contradict the answers Victim provided in

(Footnote Continued) _______________________

complete our review. Unfortunately, we are unable to provide accurate
timestamped citations to the supplemental record.



                                         - 14 -
J-S28001-22



her prior CAC interview. Therefore, it was reasonable for trial counsel to not

use the CAC interview in an effort to impeach Victim’s trial testimony on the

basis of alleged inconsistencies. Moreover, while trial counsel did not

specifically question Mother about whether she had “figured out” that abuse

was occurring, such questioning would have been merely cumulative of

Mother’s testimony that she was not aware of any inappropriate touching

between Appellant and Victim despite what she described as an open line of

communication between herself and Victim.                See N.T., 6/6/2019, at

106-107.       Trial counsel made reasonable decisions to advance and protect

Appellant’s interests and was not so unreasonable that no competent lawyer

would have chosen the same defense.              As such, Appellant’s second issue

fails.

         In his third issue, Appellant claims that trial counsel was ineffective for

failing to develop and present a motive for Victim to falsely claim that

Appellant abused her based upon evidence that Appellant discovered

photographs of a naked young man on Victim’s cellular telephone.

Appellant’s theory is that Victim made false accusations against him as

revenge for punishment he imposed upon her. Appellant’s Brief at 45-59.

More specifically, Appellant avers:

         At one point, Appellant discovered photos of a young man –
         identified as “T-Bone” – on [Victim’s] phone, some of which were
         overtly sexual in nature. Appellant brought this to the attention
         of [M]other. (Appellant testified [at the PCRA hearing] that he
         actually showed the pictures to [M]other before they were
         deleted by [V]ictim; [M]other testified [at the PCRA hearing]
         that although [Appellant] advised her of the pictures, she didn’t

                                        - 15 -
J-S28001-22


     actually see them.) They were then able to access T-Bone’s
     profile on Facebook on [Victim’s] phone.          It was [later
     discovered that Victim was with T-Bone during an out-of-town
     weekend trip to the home of Victim’s friend.] When [Victim]
     sought to take another such trip where he would be, she was
     prohibited from going; as a result, she became explosive about it
     in an angry, disrespectful way towards [Appellant] and [Mother].

     Shortly thereafter – [two] or [three] weeks – [V]ictim made her
     accusations against Appellant.

     At the PCRA hearing, both Appellant and [M]other testified that
     before trial, they had informed trial counsel of the matters
     concerning the cellphone discovery of naked pictures of T-Bone
     and the disciplinary measures taken and the resultant anger of
     [Victim]; trial counsel also acknowledged that both of them had
     separately advised her of this matter, consistent with their
     testimony. However, [trial counsel] stated at the PCRA hearing
     that she was unable to find anything on social media regarding
     T-Bone so in light of that [she] thought this [issue] just sort of
     fizzled out[.] She acknowledged that this evidence related not
     just to discipline of [Victim …] and that it would have been a
     legitimate defense. But [trial counsel] didn’t think there was
     enough substance there to use it.

Id. at 46-48 (record citations, quotations, and original ellipses omitted).

Appellant claims that trial counsel was ineffective for failing to use the

information “to cross-examine [Victim], and through the testimony of

Appellant and [M]other at trial to show [Victim’s] ill will toward Appellant

and as motivation for making false claims against him.”       Id. at 49-50.

Appellant argues that the evidence is admissible under Pa.R.E. 404(b)(1),

pertaining to prior bad acts, and not in violation of Pennsylvania’s Rape

Shield Law. Id. at 50-59.

     On this issue, the PCRA court decided:

     At the PCRA hearing, [trial counsel] testified that, after
     investigation, she believed the objective defense presented at


                                   - 16 -
J-S28001-22


     trial was stronger than a defense based on the theory that Victim
     falsely accused [Appellant] because he imposed discipline over
     her relationship with [a young man]. [Trial counsel] discussed
     [the alleged relationship] with both [Appellant] and [Mother] and
     learned that Victim had allegedly received a photograph of [the
     young man’s] genitals on her cell[ular tele]phone. However,
     only [Appellant] reported seeing the explicit photograph to [trial
     counsel]. [Trial counsel] also testified that she had been unable
     to locate [the young man] on social media. Accordingly, [trial
     counsel] made a reasonable strategic decision that the objective
     defense actually presented at trial was “a better, … more
     substantive defense” than a defense requiring discussion of
     Victim’s [alleged] relationship[.] [Appellant] has not shown that
     the presentation of the defense requiring discussion of Victim's
     relationship with [the young man] offered a potential for success
     substantially greater than the course actually pursued, so his
     third argument failed the reasonable basis prong of the
     ineffectiveness test.

PCRA Court Opinion, 3/2/2022, at 8-9 (citations, original brackets, and some

quotations omitted).

     At the PCRA evidentiary hearing, Appellant testified that he purchased

Victim a cellular telephone. N.T., 10/16/2021, at 28. He claimed that he

saw three photographs of a young man with his genitals exposed on Victim’s

cellular telephone.    Id. at 27.   Appellant told Mother about the alleged

photographs. Id. at 28. Mother testified, however, that she did not see the

photographs exchanged between Victim and the young man, described only

as “T-Bone Rivera.”     Id. at 10-11. Appellant claimed that Victim deleted

the photographs, Appellant did not save the photos, send them to his

cellular telephone, or keep Victim’s cellular telephone.   Id. at 36.     Trial

counsel testified that, in preparing Appellant’s defense, she met with a

member of her staff and Mother “and tried to find this guy T-Bone Rivera on


                                    - 17 -
J-S28001-22



social media and [] couldn’t find anybody that [] met [his] description[,]” so

it “just sort of fizzled out[.]” Id. at 49. Ultimately, trial counsel testified:

       [Appellant] told me that he had seen this picture and he had
       shown it to [Mother], [Mother] had not seen it. We were
       speculating as to who this T-Bone Rivera was. We were trying to
       find him on social media. But it just seemed like it was a rabbit
       hole and not worth pursuing.

Id. at 56.

       Based upon the evidence available to trial counsel at the time, she

made a reasonable decision not to pursue a defense that Victim retaliated

against Appellant by falsely reporting abuse after he allegedly discovered

naked photographs of a young man on her cellular telephone.6 Aside from

Appellant’s bald allegation of Victim’s alleged motive to seek revenge there

was simply no evidence to support Appellant’s claim. Appellant and Mother

do not dispute that trial counsel attempted to locate this young man on

social media to no avail. At trial, counsel advocated a retaliation defense by

eliciting testimony from Victim showing that Appellant imposed discipline

upon her, that Victim did not like it, and that she repeatedly told Appellant

that he was not her father. N.T., 6/6/2019, at 77-78.         In light of all of the

foregoing, we deem trial counsel’s actions to be reasonable in light of the

____________________________________________


6 We note that Appellant does not contend that trial counsel was ineffective
for failing to call the young man as a trial witness, for failing to obtain the
Victim’s telephone records, and/or failing to conduct a more extensive
forensic search of Victim’s cellular telephone for the purportedly deleted
naked photographs.



                                          - 18 -
J-S28001-22



evidence available to her at the time of trial.       Appellant has not offered a

potential for success substantially greater than the course actually pursued

by trial counsel.

      Finally, Appellant argues that the cumulative effect of trial counsel’s

errors prejudiced him, and, therefore, he is entitled to a new trial.

Appellant’s Brief at 59-63. Our Supreme Court has repeatedly held that “no

number of failed ineffectiveness claims may collectively warrant relief if they

fail to do so individually.” Commonwealth v. Johnson, 966 A.2d 523, 532

(Pa. 2009) (citation and internal brackets omitted). It is only “[w]hen the

failure of individual claims is grounded in lack of prejudice, then the

cumulative    prejudice   from   those   individual   claims   may   properly   be

assessed.”    Commonwealth v. Spotz, 18 A.3d 244, 321 (Pa. 2011).

Having determined that trial counsel had a reasonable basis for each of

Appellant’s individual allegations of ineffective assistance of counsel, those

issues may not collectively warrant relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                                     - 19 -
J-S28001-22




              - 20 -